Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Wernli on 01/26/2022.

The application has been amended as follows: 
Claim 1 has been replaced with the following: --1. A method performed by a barber or hair stylist, the method comprising:
providing a positively charged microfiber swab, the positively charged microfiber swab comprising:
a handle having opposed first and second ends; anda first microfiber head secured to the first end of the handle, and a second microfiber head secured to the second end of the handle;each microfiber head defined by a respective solvent-free microfiber cloth, where the microfiber cloth is made from synthetic multi-stranded split fibers, positively charged and configured to attract and hold loose hair trimmings to spaces created between the 
cutting the person’s hair, resulting in loose hair trimmings falling into the person’s ears; andapplying one of the first or second microfiber heads of the positively-charged microfiber swab to one of the person’s ears to remove the loose hair trimmings resulting from cutting the person’s hair, andapplying the other of the first or second microfiber heads of the positively-charged microfiber swab to the other of the person’s ears to remove loose hair trimmings.—

Claims 2-3, 12-13 and 33 have been cancelled.
Claim 9, has been replaced with the following: -- 9. The method of claim 1, wherein each of the first and second microfiber heads further comprise a shaped structure extending outwardly from the respective first and second ends of the handle, where the microfiber cloth is sealed to the shaped structure such that the first and second microfiber head assumes the shape of the shaped structure.--
Claim 11 has been replaced with the following: --11. A product kit for sale to barbers or hair stylists, the product kit comprising:a plurality of positively-charged microfiber swabs, each positively-charged microfiber swab comprising:
a handle having opposed first and second ends; anda first microfiber head secured to the first end of the handle, and a second microfiber head secured to the second end of the handle;each microfiber head defined by a respective solvent-free microfiber cloth, where the 
instructions for a barber or a hair stylist to, after cutting the person’s hair, apply one of the first or second heads of the positively charged microfiber swab to one of the person’s ears to remove the loose hair trimmings resulting from cutting the person’s hair and subsequently applying the other of the first or second heads of the positively charged microfiber swab to the other of the person’s ears to remove the loose hair trimmings.Claim 19, has been replaced with the following: --19. The method of claim 11, wherein each of the first and second microfiber heads further comprise a shaped structure extending outwardly from the respective first and second ends of the handle, where the microfiber cloth is sealed to the shaped structure such that the first and second microfiber head assumes the shape of the shaped structure.
Claim 26, line 1 “claim 3, wherein” has been replaced with –claim 1, wherein--
Claim 28 has been replaced with --28. The method of claim 27, wherein the microfiber cloth of the first microfiber head comprises a piece of the microfiber cloth wrapped over the first end of the handle, and wherein the first microfiber head comprises a flat, bendable piece of microfiber cloth with rounded edges.--Claim 29 has been replaced with --29. The product kit of claim 11, wherein each microfiber head comprises polyester or a blend of polyester and polyamide, each handle has a handle width and each 
Claim 30 has been replaced with --30. The product kit of claim 29, wherein the microfiber cloth of each microfiber head comprises a flat, bendable piece of the microfiber cloth with rounded edges--
Claim 32 has been replaced with --32. The product kit of claim 31, wherein each microfiber head is defined by the microfiber cloth wrapped over the respective end of the handle.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Edme et al. (US Pub # 2012/0283616) provides an ear swab (Paragraph 0025) made of a fiber cloth that can be inserted into a user’s ear to trap debris (Paragraph 0022). Edme et al. does not teach the cloth is a positively charged split microfiber used to remove hairs after a haircut. Similar cloth type swabs are known to be used to clean the ear from wax, fluid and the like (see Morales US Pub # 2007/0299457; Mangold US Pub # 2005/0267395) however do not provide a positively charged microfiber material capable of attracting trimmed hairs between fibers of the swab.
Rash (US Pub # 2009/0044361) teaches barbers are known to use towels to brush off cut hair from a client, but limits the brushing to the face, neck and clothes of a client. Such brushing is not suggested to be done inside the ear canal to remove trimmed hairs. 
None of the prior art teach or suggest providing a positively charged microfiber swab with first and second microfiber heads sized to fit inside the ear of the user, and attached to opposing ends of a handle, where the heads are formed of a solvent free microfiber having positively charged split fibers configured to trap cut hair in the spaces between the fibers, where the swabs are either used or by a barber following a hair cut in order to remove trimmed hairs from a user’s ear.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/B.E.K/Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772